Name: Decision No 1761/75/ECSC of the Commission of 2 July 1975 amending ECSC Decision No 2/52 of 23 December 1952 determining the mode of assessment and collection of the levies provided for in Articles 49 and 50 of the ECSC Treaty
 Type: Decision_ENTSCHEID
 Subject Matter: taxation;  EU finance;  coal and mining industries
 Date Published: 1975-07-10

 Avis juridique important|31975S1761Decision No 1761/75/ECSC of the Commission of 2 July 1975 amending ECSC Decision No 2/52 of 23 December 1952 determining the mode of assessment and collection of the levies provided for in Articles 49 and 50 of the ECSC Treaty Official Journal L 179 , 10/07/1975 P. 0012 - 0012 Finnish special edition: Chapter 1 Volume 1 P. 0111 Greek special edition: Chapter 01 Volume 2 P. 0004 Swedish special edition: Chapter 1 Volume 1 P. 0111 Spanish special edition: Chapter 01 Volume 2 P. 0026 Portuguese special edition Chapter 01 Volume 2 P. 0026 DECISION No 1761/75/ECSC OF THE COMMISSION of 2 July 1975 amending ECSC Decision No 2/52 of 23 December 1952 determining the mode of assessment and collection of the levies provided for in Articles 49 and 50 of the ECSC Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Articles 49 and 50 thereof; Having regard to the Treaty of 8 April 1965 establishing a single Council and a single Commission of the European Communities, and in particular Articles 20 and 21 thereof; Having regard to ECSC Decision No 2/52 (1) of 23 December 1952 determining the mode of assessment and collection of the levies provided for in Articles 49 and 50 of the ECSC Treaty, and in particular Article 1 thereof; After consulting the Council and the Consultative Committee; Whereas there have been certain known developments in steel manufacturing processes, with effects on the quality of the products; Whereas there have occurred corresponding changes in the quantities of steel produced by the various processes and in particular there has been a rapid advance of the pure oxygen processes and a diminished use of the Bessemer process; Whereas in these conditions there is no longer any reason, in respect of the assessment of levies, to distinguish between Bessemer steel and steel other than Bessemer steel ; whereas, in consequence, the abovementioned Article 1 of ECSC Decision No 2/52 of 23 December 1952 should be amended to create a single leviable category of steels in ingots; Whereas, furthermore, because of the special features of the continuous casting process for manufacturing steel the products obtained by means of that process should be subject to the levy first as crude products and secondly, where appropriate, as finished products, HAS ADOPTED THIS DECISION: Article 1 The provisions of Article 1 (1) of Decision No 2/52 are amended to read as follows: "1. The levies on coal and steel production provided for in Articles 49 and 50 of the ECSC Treaty shall be assessed on the following products: (1) Brown coal briquettes and semi-coke derived from brown coal; (2) Hard coal of all categories; (3) Pig iron other than that used for making ingots; (4) Steel in ingots; (5) Finished products and end products set out in Annex I to the Treaty." Article 2 This Decision shall enter into force on 1 January 1976. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 July 1975. For the Commission The President FranÃ §ois-Xavier ORTOLI (1)OJ of the ECSC No 1, 30.12.1952, p. 3.